ACCEPTED
                                                                       05-14-00920-CV
                                                             FIFTH COURT OF APPEALS
                                                                       DALLAS, TEXAS
                                                                  1/5/2015 10:49:58 PM
                                                                            LISA MATZ
                                                                                CLERK



         IN THE FIFTH DISTRICT
           COURT OF APPEALS 5th COURT
                                  FILED IN
                                      OF APPEALS
                                        DALLAS, TEXAS
         GEORGE ALLEN COURTS BUILDING
                                    1/5/2015 10:49:58 PM
          600 COMMERCE STEET 2Nn FLOOR LISA MATZ
                DALLAS, TEXAS 75202         Clerk




                    RODRICK SAMPLES

                           vs.
 THE DALLAS COUNTY SPECIAL CIVIL SERVICE COMMISSION, THE
DALLAS COUNTY CIVIL SERVICE COMMISSION, AND DALLAS COUNTY




            TRIAL COURT NUMBER DC12-11245
IN THE 160T" DISTRICT COURT OF DALLAS COUNTY, TEXAS

           FIFTH DISTRICT COURT OF APPEALS
                 NUMBER 05-14-00920-CV




  APPELLANT'S MOTION FOR LEAVE TO
     EXTEND TIME TO FILE BRIEF

                                   John Weddle
                                   Wyde and Associates
                                   10100 North Central Expressway,
                                   Suite 590
                                   Dallas, Texas 75231
                                   214-521-9100
                                   214-521-9130 (Facsimile)
                                   weddleslaw@att.net
                                   ATIORNEY FOR APPELLANT
TO THE HONORABLE JUDGES OF THE 518 COURT OF APPEALS

       Comes now Rodrick Samples, Appellant, and files this his Motion to Amend time to file

Appellant's brief in the above styled and numbered cause of action pursuant to Texas Rules of

Appellate Procedure, Rule 38.6(d) and for cause would show the Court as follows:

       This case was originally heard in the l 601h District Court of Dallas County, Texas in

Rodrick Samples vs. the Dallas County Special Civil Service Commission, the Dallas County

Civil Service Commission and Dallas County in Cause Number DC 12-11245. The Court entered

a final order dated April 14, 2014, at a time when neither Plaintiff nor counsel for Plaintiff were

present.

       Appellant's brief was originally due on October 15, 2014, but Appellant believes he has

been granted two extensions of time to file his brief but it has become confusing due to numerous

returned briefs due to failure to comply with the requirements for things like insuring the brief

could be scanned, had proper book marks and complied with the border width and length, and

other technical problems caused by using software that had worked in the past but apparently will

no longer produce an acceptable brief. Appellant has attached as Exhibit "A" a copy of the

Courts record of the various attempts to file the brief and the notices that something was not

correct so the Court can see that the failure to file was not due to a lack of diligence but rather a

lack of understanding of the new filing requirements.

       The latest brief was filed on December 24, 2014, in response to a directive to make yet

another correction by the 25 1h. Prior to that A correction was required to be filed by the 191h of

December, a Friday, but due to a computer scanning problem was not filed until December 22,

the following Monday. On January 2, 2015, Appellant understood that the Brief was finally


APPELLANT'S MOTION FOR LEAVE TO EXTEND TIME TO FILE BRIEF                                    PAGE 1
correctly done and filed, however it was not accompanied by a Motion to Extend the time to File

and Appellant was given ten days to file the Motion. Due to complications from surgery Counsel

has not been in a position to quickly respond to some of the requests, however believes the only

deadline missed was the December 19•h deadline.

        On January 5, shortly after midnight, the Motion was filed and the Motion was rejected,

again for failing to comply with the technical requirements of thee-filing system, despite using a

draft that was accepted earlier. Once again, the Motion has been completely re-typed and using

the newly purchased software is being sent late Monday night. Counsel expects to be at the

hospital for most if not all of the next few days and therefore again is filing without being able to

discuss the matter with opposing counsel (see Certificate of Conference below).

        By going through the process of completely re-creating the document it is hoped that

whatever the error is will be eliminated and this version will be acceptable.

        Wherefore Premises Considered, Appellant requests that the Court grant his motion to

Extend the time to file his brief 'Until the file date of the Brief that is currently in the possession of

the Clerk of the Court, assuming that it is filed in compliance with the Court's requirements and

is acceptable for filing. This Motion is being filed as a result of the lack of technical ability on

the part of counsel and is not made for purposes of delay, but rather so that justice may be done.

                                                        Respectfully submitted,

                                                        Wyde and Associates
                                                        10100 Noerh Central Expressway,
                                                        Suite 590
                                                        Dallas, Texas 75231
                                                        214-521-9100
                                                        214-521-9130 (facsimile)
                                                        weddleslaw@att.net


APPELLANT'S MOTION FOR LEAVE TO EXTEND TIME TO FILE BRIEF                                      PAGE 2
                                                       Isl John Weddle
                                                       ATTORNEY FOR APPELLANT


                                  CERTIFICATE OF SERVICE

       This will certify that a true and correct copy of the foregoing brief was sent to the
Attorney of record for Appellee by notice through the Court of Appeals e-mail system.

                                                       Isl John Weddle



                              CERTIFICATE OF CONFERENCE

         This will certify that Counsel for Appellant did not receive the message that he had to file
a Motion to Extend the time for filing his brief until after hours on Friday, January 2, 20 l 5, after
hours. Because of Complications from surgery, counsel may not be available during the week of
January 5,2015, and therefor filed his motion early Monday moving before leaving for his
medical appointment. Counsel was allowed to return home on Monday, but again after hours so
was in no position to confer with opposing Counsel before the required re-filing of his Motion.
It is assumed that opposing counsel's client will object to the Motion.

                                                       Isl John Weddle




APPELLANT'S MOTION FOR LEAVE TO EXTEND TIME TO FILE BRIEF                                   PAGE 3
EXHIBIT "A"
                                                                                                  file:///C:/2014 Pending Files/Samples/Case Detail.I


      CASE:                 05-14-00920-CV
      DATE FILED:            07/16/2014


      CASE TYPE:             RESTRICTED APPEAL


      STYLE:                 RODRICK SAMPLES


      V.:                   THE DALLAS COUNTY SPECIAL CIVIL SERVICE COMM ISSION. ET A.


      ORIG PROC:             NO


      TRANSFER FROM:


      TRANSFER IN:


      TRANSFER CASE:


      TRANSFER TO:


      TRANSFER OUT:


      PUB SERVICE:




 APPELLATE BRIEFS


        DATE           I EVENTTYP~                                            IDESCRIPTION   -1
                                                                                              DOCUMENT

                                                                                                  APPELLANT'S AMENDED BRIEF         ( PDF/1 .26 MB ]
        12/24/2014      AMENDED BRIEF RECEIVED                                   APPELLANT
                                                                                                  NOTICE   ( PDF/96 KB]


        11/20/2014      BRIEF FILED - ORAL ARGUMENT REQUESTED                    APPELLANT        APPELLANT BRIEF   I PDF/16.11 MB I

        11/ 19/2014     BRIEF RECEIVED - ORAL ARGUMENT REQUESTED                 APPELLANT

        11/18/2014      BRIEF WAS NOT FILED                                      APPELLANT        NOTICE   I PDF/71 KB I




 CAS E EVENT S


        DATE                       EVENT TYPE                  DESCRIPTION               DISPOSITION                   DOCUMENT

                                                                                                                           APPELLANT'S AM ENDED BRIEF

                                   AMENDED            BRIEF                                                                I PDF/1.26 MB I
        12/24/2014                                             APPELLANT
                                   RECEIVED                                                                                NOTICE

                                                                                                                           I PDF/96 KB I

                                   CORREffiD                                                                               NOTICE
        12/22/2014                                    BRIEF
                                                               APPELLANT
                                   REQUESTED                                                                               f PDF/85 KB I

        12/20/2014                APPELLEES BRIEF DUE
        12/19/2014                AMENDED BRIEF DUE            APPELLANT
                                   MOTION            FOR                                                                   NOTICE
        12/15/2014                                                                       MOTION       OR     WRIT
                                   EXTENSION OF TIME TO        APPELLEE
                                                                                         GRANTED                           ( PDF/94 KB I
                                   FILE BRIEF DISPOSED




of4                                                                                                                                                    1/4/201 'i 10-ofi Pl\
                                                                 .........,.,,, -·•"-VA,. ._ .,,,.u'-'Ult) .. l&""t'.)I JC2i&...,JCf01 '"'"d~<;; LICLcJJl,IJ



      DATE          EVENT TYPE              DESCRIPTION   DISPOSITION                         DOCUMENT

                                                                                                APPELLEE NOTICE O F

                                                                                                APPEARANCE
      12/12/2014    NOTICE FILED            APPELLEE
                                                                                                I PDF/122    KB)


                                                                                                APPELLEE'S MOTIO N FOR
                    MOTION           FOR
                                                                                                EXTENSION ON BRIEF
      12/12/2014    EXTENSION OF TIME TO    APPELLEE
                    FILE BRIEF FILED                                                            I PDF/255 KB)

                                                                                                NOTICE
                    CORRECTED       BRIEF
      12/09/2014                            CIVIL
                    REQUESTED                                                                   I PDF/90 KB I

      11/26/2014    APPELLANTS BRIEF DUE

                    BRIEF FILED - ORAL                                                          APPELLANT BRIEF
      11 /20/2014                           APPELLANT
                    ARGUMENT REQUESTED                                                          ( PDF/16.11 MB)


                                                                                                ORDER GRANTING APPELLANT
                                                                                                MOTION EXTEND TIME FILE
                                                                                                BRIEF
                                                          MOTION      OR         WRIT
      11/20/2014    ORDER ENTERED           APPELLANT                                           I PDF/41    KB    I
                                                          GRANTED
                                                                                                NOTICE

                                                                                                I PDF/85    KB]


                    BRIEF RECEIVED - ORAL
      11/19/2014                            APPELLANT
                    ARGUMENT REQUESTED

                                                                                                NOTICE
                    CORRECTED       BRIEF
      11/19/2014                            APPELLANT
                    REQUESTED                                                                   I PDF/81    KB    I

                    MOTION           FOR                                                         MT EXT BRIEF FLO
      11/18/2014    EXTENSION OF TIME TO
                    FILE BRIEF FILED                                                            I PDF/1 Z3 KB I

                                                                                                 NOTICE
      11/18/2014    BRIEF WAS NOT FILED     APPELLANT
                                                                                                I PDFn1     KB]


                                                                                                 NOTICE
                    CORRECTED       BRIEF
      11/14/2014                            APPELLANT
                    REQUESTED                                                                    I PDF/82    KB   I

      11/14/2014    APPELLANTS BRIEF DUE

                    MOTION            FOR                                                        NOTICE
                                                          MOTION      OR         WRIT
      10/22/2014    EXTENSION OF TIME TO    APPELLANT
                                                          GRANTED                                I PDF/92 KB]
                    FILE BRIEF DISPOSED

                                                                                                 MOTION EXTENSION
                    MOTION           FOR
                                                                                                 APPELLANT BRIEF
      10/21/2014    EXTENSION OF TIME TO    APPELLANT
                    FILE BRIEF FILED                                                             I PDF/129 KB J

      10/15/2014    APPELLANTS BRIEF DUE

                                                                                                 APE NOTICE CHANGE OF
                                                                                                 ADDRESS
      09/30/2014    NOTICE FILED            APPELLEE
                                                                                                 I PDF/181    KB)


                    CORRECTED                                                                    NOTICE
      09/30/2014    DOCUMENT                APPELLEE
                                                                                                 I PDF/88 KB )
                    REQUESTED
                    ELECTRONIC                                                                   NOTICE
      09/15/2014    REPORTER/RECORDERS
                                                                                                 I PDF/92 KB I
                    RECORD FILED


of4                                                                                                                            1/4/2015 10:06 Ptv
1....ase ueta11                                                             file:///C:/2014 Pending Files/Samples/Case Detail.I
          DATE         EVENT TYPE                DESCRIPTION   I   DISPOSITION             I   DOCUMENT                    I
                                                                                               ORDER RESTRICTED APPEAL     I
                                                                   MOTION     OR    WRIT       I PDF/4 0   KB   I
          08/27/2014   ORDER ENTERED             APPELLANT
                                                               GRANTED                         NOTICE


                                                                                               I PDF/85    KB   l

                                                                                               APPELLEE RESPONSE TO
                                                                                               MOTION
          08/18/2014   RESPONSE FILED            APPELLEE
                                                                                               I PDF/2.14 MB I

                       CORRECTED                                                               NOTICE
          08/15/2014   DOCUMENT                  APPELLEE
                       REQUESTED                                                               I PDF/88    KB   I

                       SUPPLEMENTAL CLERKS
          08/15/2014
                       RECORD DUE

                                                                                               NOTICE
                       ELECTRONIC       CLERKS
          08/14/2014
                       RECORD FILED                                                            [ PDF/91 KB]


                                                                                               NOTICE
          08/13/2014   NO CLERKS RECORD
                                                 CIVIL
                       FILED IN CIVIL CASE                                                     I PDF/97    KB   I

                       NO        REPORTERS                                                     NOTICE
          08/13/2014   RECORD FILED IN CIVIL     CIVIL
                       CASE                                                                     I PDF/97 KB l

          08/12/2014   RECORD DUE

                                                                                               APPELLANT MOTION
                                                                                               AMEND/CHANGE APPEAL TO
                       MOTION   TO    AMEND
          08/06/2014                             APPELLANT                                      RESTRICTED
                       FILED
                                                                                               1PDF/148 KB j

                                                                                               ORDER DENING APPELLANT
                                                                                               MOTION REMAND CASE AS
                                                                                                MOOT, DIRECTING
                                                                                               SUPPLEMENTAL CLERK
                                                                                                RECORD OF TRIAL COURT
          07/31/2014   ORDER ENTERED             APPELLANT         OTHERWISE DISPOSED          ORDER ON MOTION BE FILED

                                                                                                I PDF/42 KB]

                                                                                                NOTICE

                                                                                                I PDF/85 KB]


                       DOCKETING                                                                DOCKETING STATEMENT
          07/25/2014                             APPELLANT
                       STATEMENT FILED                                                          I PDF/10.71     MB]


                                                                                               APPELLANT MOTION REMAND
                       MOTION             FOR                                                   FOR HEARING OR OTHER
          07/25/2014   EMERGENCY        RELIEF   APPELLANT                                     RELIEF
                       FILED
                                                                                                I PDF/33.14 MS I

                       CORRECTED                                                               NOTICE
          07/25/2014   DOCUMENT                  APPELLANT
                       REQUESTED                                                                I PDF/8B KB l

                       CORRECTED
                                                                                                NOTICE
          07/25/2014   DOCUMENT                  APPELLANT
                       REQUESTED                                                                I PDF/88 KB I



                       DOCKETING                                                                NOTICE
          07/16/2014                             CIVIL
                       STATEMENT DUE                                                            I PDF/92 KB I



  of4                                                                                                                 1/4/?.01   °' 10·06 Pf\
       DATE               I   EVENTTYPE                  I   DESCRIPTION   I   DISPOSITION          I DOCUMENT
                                                                                                        NOTICE
       07/16/2014             FEE REQUESTED
                                                                                                        ( PDF/7 1 KB ]


                                                                                                        NOTICE OF APPEAL

                              NOTICE   OF       APPEAL                                                  I PDF/2.70 MB I
       07/16/2014             FILED IN COURT OF
                                                                                                        NOTICE
                              APPEALS
                                                                                                        I PDF/ 96 KB   I


                              NOTICE OF APPEAL
       07/14/2014
                              FILED IN TRIAL COURT

                              JUDGMENT SIGNED BY
       04/14/2014
                              TRIAL COURT JUDGE




 CALENDARS


       SET DATE                                 [~l.ENDAR TYPE                       I REASON SET
       01/12/2015                                STATUS                               MOTION DUE
       01/19/2015                                STATUS                               APPELLEE BRIEF DUE
       08/15/2014                                STATUS                               CLERK RECORD DUE PER COURT ORDER




 PARTIES


       PARTY                                    I PARTYTYPE                     --1 - REPRESENTATIVE
                                                                                                    -
       SAMPLES, RODRICK                          APPELLANT                            JOHN WEDDLE

                                                                                      BARBARA S. NICHOLAS
       THE DALLAS COUNTY SPECIAL SERVICE
                                                 APPELLEE                             CAMILLE STEARNS MILLER
       COMMISSION, ET AL
                                                                                      TAMMY JEAN ARDOLF




 TRIAL COURT INFORMATION


      COURT:                       160TH JUDICIAL DISTRICT COURT


      COUNTY:                      DAllAS


      COURT JUDGE:                 HONORABLE JIM JORDAN


      COURT CASE:                  OC12-11245


      COURT REPORTER:              SHARRON RANKIN


      PUNISHMENT:




of4                                                                                                                        1/4/2015 10:06 PIV